Citation Nr: 0200282	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  96-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) benefits in the 
amount of $7,944 plus interest.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from May 1973 until his death 
in February 1988.  The appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on Waivers 
and Compromises (Committee) at the St. Petersburg, Florida, 
regional office (RO) which denied waiver of recovery of an 
overpayment in the amount of $7,944 on the basis that the 
request for a waiver had not been filed in a timely manner.  
The Board remanded the case in July 1997 to afford the 
appellant a personal hearing before a traveling Member of the 
Board; however, the appellant did not appear for that hearing 
and did not request that it be rescheduled.  Therefore, the 
request for a hearing is deemed to have been withdrawn.  
38 C.F.R. § 20.704(d) (2001).  

In October 1998, the Board issued a decision which concluded 
that the request for a waiver had in fact been filed in a 
timely manner.  Therefore, the Board remanded the claim for a 
waiver to the RO for adjudication.  The Committee 
subsequently denied the claim for a waiver, and the case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  An overpayment of $7,944 was created when the appellant 
continued to receive VA DIC benefits after remarrying.

2.  Recovery of the overpayment from the appellant would not 
result in hardship or otherwise be against equity and good 
conscience.


CONCLUSION OF LAW

A waiver of recovery of all or part of an overpayment of 
compensation benefits in the amount of $7,944 is not 
warranted.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to a waiver of 
recovery of an overpayment of DIC benefits in the amount of 
$7,944 plus interest.  She asserts that she was not aware 
that she was receiving benefits to which she was not 
entitled.  She states that she notified the RO that she had 
gotten married, and believed that her benefits had been 
terminated.  She states that she believed that the amount of 
her monthly payment check did not decrease because she 
thought that the benefits that she was receiving on behalf of 
her children had increased when her benefits were terminated.  
She states that this situation has resulted in financial 
hardship.  

Many of the facts pertaining to the claim for a waiver of 
recovery of an overpayment of benefits are not in dispute.  
As noted above, the veteran died in February 1988 while on 
active duty.  The appellant is his surviving spouse.  She 
applied for VA DIC benefits in March 1988.  In her 
application, she reported that she had not remarried since 
the veteran's death.  A letter from the RO to the appellant 
dated in May 1988 shows that her claim for DIC benefits had 
been approved and included additional benefits for her 
children.  

In a letter dated in December 1992, the RO notified the 
appellant that "a surviving spouse's entitlement to DIC ends 
with remarriage," and that she was "responsible for 
reporting any change in her marital status."  She was 
requested to complete and return a Marital Status 
Questionnaire.  In February 1993, the appellant returned the 
completed form in which she stated that she had not remarried 
since the death of the veteran.  

A report of contact dated October 1994 shows that the 
appellant stated in a telephone call with the RO that she had 
remarried in February 1994.  She further stated that she had 
written two times to request that her DIC be stopped.  In a 
letter dated in October 1994, the RO informed the appellant 
that termination of her benefits was proposed based on the 
fact her marital status had changed.  In a statement in 
support of claim which she submitted later in October 1994, 
the appellant reiterated the information which she had 
provided in the telephone contact earlier that month.  She 
also requested that the RO "notify me as to the children's 
entitlement if their rate of DIC will be increased." 

In a letter of December 1994, the RO notified the appellant 
that the DIC payments were stopped effective from February 1, 
1994.  The principal amount of the overpayment was 
subsequently calculated to be $7,944.

In support of her claim for a waiver, the appellant submitted 
a financial status form in July 1995.  She reported that she 
and her new husband had a combined net income of $4,670 per 
month.  She reported monthly expenses of $4,613 per month, 
leaving a balance of $57 per month.  The monthly expenses 
which she listed included $930 for rent or mortgage, $500 for 
food, $300 for utilities and heat, $200 for medical expenses, 
$310 insurance, $300 for clothes, $160 for gas, $405 for 
child support, $165 for child care, $293 for car payments, 
$350 for credit cards, $300 for maintenance contracts and 
$400 for her church.  She also reported assets in the amount 
of $65,000, including stocks and bonds worth $15,000.

In her substantive appeal statement of April 1996, the 
appellant reported that she had lost her job in March 1996.  
In June 1999, the RO wrote to the appellant and requested 
that she complete and return another financial status report, 
and provide supporting documentation for all items listed in 
the report.  The appellant did not reply to that letter and 
did not provide the requested information.  

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C. § 5103A (West 
Supp. 2001). 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the recently revised implementing regulations, the VA's 
duties have been fulfilled.  The Board finds that the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim for a waiver.  The Board 
concludes the discussions in the statement of the case (SOC), 
supplemental statement of the case (SSOC), and letters sent 
to the appellant informed her of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOC.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has provided one accounting of her 
financial information and was given an opportunity to provide 
updated financial information.  The appellant has declined 
the opportunity to have a personal hearing at the RO or 
before a Member of the Board.  

The appellant has not referenced any unobtained evidence that 
might substantiate her claim or that might be pertinent to 
the bases of the denial of the claim.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  In the circumstances of 
this case, a remand to have the RO apply the new implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

After reviewing the record, the Board initially finds that 
there is no question that the overpayment of benefits was 
properly created.  The law prohibits anyone from receiving 
DIC after remarrying.  The Board also notes that there was no 
fraud, misrepresentation, or bad faith on the part of the 
appellant so as to preclude consideration of the claim for a 
waiver.  Therefore, the only issue to be decided on appeal is 
whether a waiver of recovery of the overpayment is warranted 
under the facts of this case.

Collection of an overpayment may be waived if collection of 
such indebtedness would be against equity and good 
conscience.  See 38 C.F.R. § 1.962 (2001).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  See 38 
C.F.R. § 1.965 (2001).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1)  Fault of the debtor.  Where actions 
of the debtor contribute to the creation 
of the debt.

(2)  Balancing of faults.  Weighing fault 
of debtor against Department of Veterans 
Affairs fault.

(3)  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

(4)  Defeat the purpose.  Whether the 
withholding of benefits or recovery would 
nullify the objective for which the 
benefits were intended.

(5)  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

(6)  Changing position to one's 
detriment.  Reliance on Department of 
Veterans Affairs benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

The Board finds that the appellant was at fault in the 
creation of the debt.  The appellant's failure to immediately 
report her remarriage, as she had been requested to do, 
directly resulted in the creation of the overpayment.  
Although the appellant contends that she wrote twice to the 
RO prior to October 1994, there is no documentation in the 
claims file or other evidence to support that contention.  

With respect to her contention that she did not realize that 
her payments had not terminated due to her belief that the 
payments for her children had simultaneously increased, the 
Board finds no basis in the record for the appellant to have 
reasonably held such a mistaken belief.  The VA never 
provided the appellant any information which would have led 
her to hold such a belief.  Moreover, persons dealing with 
the Government are charged with knowledge of federal statutes 
and lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 
L.Ed. 10 (1947)).  Therefore, the Board does not agree with 
the appellant's contention that she was not at fault with 
respect to the creation of the overpayment.  

The Board further finds that the fault of the debtor 
outweighs any fault attributable to the VA.  There is no 
fault which can be attributed to the VA in this case.  The VA 
had no way of knowing that the appellant had remarried.  
Again the Board notes that there is no objective evidence 
that the appellant notified the VA of her remarriage prior to 
October 1994.  

The Board also finds that collection of the debt would not 
deprive the appellant of basic necessities.  Although the 
appellant has stated that this situation has subjected her to 
hardship, the Board notes that her financial status report of 
July 1995 indicates that her income exceeds her expenses, and 
that she has liquid assets in the form of stocks and bonds 
which could be used to pay the entire overpayment.  Although 
the appellant reported in April 1996 that she had lost her 
job, she failed to reply to a subsequent request by the RO 
that she submit another financial status statement.  
Therefore, the Board must rely on the July 1995 statement 
when assessing her financial situation.  In light of these 
factors, the Board finds that the income and assets listed by 
the appellant clearly show that she has the means with which 
to satisfy the overpayment debt without being deprived of 
basic necessities.  

The Board finds no reason to conclude that the recovery of 
the overpayment would nullify the objective for which the 
benefits were intended.  The DIC program was intended to aid 
unremarried surviving spouses, and the appellant is no longer 
a such a beneficiary.  Therefore, recovery of the overpayment 
would not defeat the purpose of the VA compensation benefits 
program.

The provision regarding unjust enrichment is applicable in 
this case.  The appellant has received an overpayment of 
benefits to which she was not entitled under the law.  The 
amount of the overpayment, $7,944, is a substantial sum.  
Waiver of the recovery of that overpayment would result in 
unjust enrichment to the appellant.

Finally, the Board notes that there is no indication that the 
appellant has changed her position to her detriment based on 
reliance on VA benefits.  She has not asserted that reliance 
on VA benefits resulted in relinquishment of a valuable right 
or incurrence of a legal obligation.

In summary, all of the elements set forth in 38 C.F.R. 
§ 1.965 weigh against the appellant's claim for a waiver.  
Based on consideration of the foregoing elements, the Board 
finds that recovery of the full amount of the $7,944 
overpayment from the appellant would not be against equity 
and good conscience.  Accordingly, a waiver is not warranted.


ORDER

Waiver of recovery of an overpayment of DIC benefits in the 
amount of $7,944 plus interest is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

